DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3-5, 9, 12, and 14-23 are pending in the instant application.  Claims 20-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

2.	Claims 1, 3-5, 9, 12, and 14-19 are under consideration in this Office Action.

3.	In view of the claim amendment and arguments filed 10/23/2020, the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement has been withdrawn.

4.	In view of the claim amendment and arguments filed 10/23/2020, the previous rejection of the claims under 35 U.S.C. 103 has been withdrawn in favor of the instant rejection of the claims under 35 U.S.C. 103.

5.	In view of the claim amendment and arguments filed 10/23/2020, the previous rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable has been withdrawn in favor of the instant rejection of the claims on the ground of nonstatutory obviousness-type double patenting.


Title
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Amending the title to recite “YEAST HOST CELLS FOR DICARBOXYLIC ACID PRODUCTION” would aid in overcoming the rejection.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1, 4, 5, 9, 12, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “wherein the genetic modification results in reduced oxidation of a reduced form of the cofactor as compared to the parent host cell that has not been modified in its genome” which renders the claim vague and indefinite since the specific identity and structure of the “reduced form of the cofactor” is not known and not recited in the claim.  Dependent claims 4, 5, 9, 12, and 14-19 are also rejected because they do not correct the defect.   For examination purposes it is assumed that claim is not limited to any specific reduced from of any cofactor.
Amending the claim to recite that the reduced cofactor is NADH, NADPH or FADH2 would aid in overcoming the rejection.



Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by 

10.	Claims 1, 3-5, 9, 12, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of yeast host cell which is capable of producing a dicarboxylic acid and which comprises at least one genetic modification in its genome resulting in the deficiency of at least one of a genus of mitochondrial external NADH dehydrogenase having different amino acid sequences and structures including comprising an amino acid sequence having at least 50% identity with SEQ ID NO: 40 or 41 and any mutants and variants thereof, genus of mitochondrial glycerol-3-phosphate dehydrogenase having different amino acid sequences and structures including comprising an amino acid sequence having at least 50% identity with SEQ ID NO: 42 and any mutants and variants thereof, or genus of cytosolic glycerol-3-phosphate dehydrogenase having different amino acid sequences and structures including comprising an amino acid sequence having at least 50% identity with SEQ ID NO: 57 or 58 and any mutants and variants thereof, and wherein the genetic modification results in reduced oxidation of a reduced form of a genus of cofactors as compared to the parent host cell that has not been modified in its genome, and wherein the host cell overexpresses a genus of fumarases or a genus of fumarate reductases.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].  The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of 
The specification as originally filed does not disclose by actual reduction to practice a representative number of species encompassed by the claimed genus of yeast host cells.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures including amino acid sequences having 50% identity with SEQ ID NO: 40, 41, 42, 57, or 58 correlate with mitochondrial external NADH dehydrogenase, mitochondrial glycerol-3-phosphate dehydrogenase, or cytosolic glycerol-3-phosphate dehydrogenase activity. The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with fumarase or a fumarate reductase activity.
The specification as originally filed discloses a genetically modified Saccharomyces cerevisiae cell which produces succinic acid, comprises deletion of the nucleotide sequence encoding mitochondrial external NADH dehydrogenase comprising the amino acid sequence of SEQ ID NO: 40 or 41, deletion of the nucleotide sequence encoding mitochondrial glycerol-3-phosphate dehydrogenase comprising the amino acid sequence of SEQ ID NO: 42, deletion of the nucleotide sequence encoding cytosolic glycerol-3-phosphate dehydrogenase comprising the amino acid sequence of SEQ ID NO: 57 or 58, and overexpression of the nucleotide sequence encoding a fumarase comprising the amino acid sequence of SEQ ID NO: 1, 13 or 70, where said genetically modified Saccharomyces cerevisiae cell has reduced oxidation of NADH, NADPH or FADH2 and produces more succinic acid as compared to the Saccharomyces cerevisiae cell which has not been modified.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of .



Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

12.	Claims 1, 3-5, 9, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/003432 (01/03/2013; IDS filed 06/19/2018) in view of WO2012103261 (08/02/2012; IDS filed 06/19/2018), Yan et al. (BIORESOURCE TECHNOLOGY, vol. 156, 1 March 2014, pages 232-239; IDS filed 06/19/2018), WO2014018755 (01/30/2014; reference of record), WO2014004616 (01/03/2014; IDS filed on 06/19/2018), Accession P40215 (01-FEB-1995; reference of record), Accession Q07500 (12-DEC-2006; reference of record), Accession P32191 (01-OCT-1993; reference of record), Accession Q00055 (01-JUL-1993; reference of record), Accession P41911 (01-NOV-1995; reference of record).

WO2013003432 teaches microorganisms including S. cerevisiae which are capable of producing succinate due to the expression of exogenous genes encoding TCA pathway enzymes including fumarase and fumarate reductase (see claims 1 and 2, and Figure 1), and in which the genes nde1, nde2 and/or gut2 are deleted to reduce respiration or to enhance redox availability and thus increase succinate production (see abstract; and paragraph [0184]).  WO2013003432 teaches that the nde1 and nde2 genes encode a mitochondrial external NADH dehydrogenase, the gut2 gene encodes a mitochondrial glycerol-3-phosphate dehydrogenase.  WO2013003432 teaches that the microorganisms further contain disruptions of alcohol dehydrogenase genes (see claim 16),  microorganisms including yeasts naturally comprise enzymes such as pyruvate carboxylase or malate dehydrogenase (TCA cycle).  The teachings of the reference differ from the claims in that the reference does not teach a yeast host cell which is capable of producing a dicarboxylic acid and which comprises at least one genetic modification in its genome resulting in the deficiency of at least one enzymatic step catalysing the oxidation of a cofactor.

WO2012103261 teaches genetically modified yeast cells comprising an active succinate 

Yan et al. teach a S. cerevisiae strain overexpressing heterologous enzymes of the reductive TCA cycle including fumarase and fumarate reductase, and in which the GPD1 gene encoding glycerol-3-phosphate dehydrogenase is deleted to induce accumulation of carbon reserves by inhibition of glycerol production and reduction potential (see entire publication and abstract especially page 233, left column, paragraph 2; and Figure 1). 

	WO2014018755 teaches a recombinant yeast host cell including Saccharomyces cerevisiae having an active reductive TCA pathway comprising enzymes selected from the group of enzymes catalyzing the reactions of: pyruvate to oxaloacetate and/or phosphoenolpyruvate to oxaloacetate; oxaloacetate to malate; malate to fumarate; and fumarate to succinate;  the recombinant yeast host cell is capable of producing succinate (dicarboxylic acid) and transporting succinate out of the cell by succinate exporter encoded by a succinate exporter gene; the recombinant yeast host cell comprises an exogenous fumarase gene; and the recombinant yeast host cell comprises a deletion of the gene encoding alcohol dehydrogenase.  See entire publication and claims especially claims 1-52, Examples 1-12, pages 2-13, 35, 56-68

WO2014004616 teaches recombinant yeasts comprising a metabolic pathway for the production of a pyruvate-derived metabolite, such as malic acid, and in which the NDE1 and/or NDE2 gene is deleted (see paragraphs [0007], [0008] and [0012]). In addition, glycerol-3-phosphate dehydrogenase (GPO) and/or aldehyde dehydrogenase expression is reduced in the 

	Accession P40215 teaches the Saccharomyces cerevisiae mitochondrial external NADH dehydrogenase NDE1 having an amino acid sequence that is 100% identical to SEQ ID NO: 40 (see attached record).

	Accession Q07500 teaches the Saccharomyces cerevisiae mitochondrial external NADH dehydrogenase NDE2 having an amino acid sequence that is 100% identical to SEQ ID NO: 41 (see attached record).

	Accession P32191 teaches the Saccharomyces cerevisiae mitochondrial glycerol-3-phosphate dehydrogenase GUT2 having an amino acid sequence that is 100% identical to SEQ ID NO: 42 (see attached record).

	Accession Q00055 teaches the Saccharomyces cerevisiae glycerol-3-phosphate dehydrogenase GPD1 having an amino acid sequence that is 100% identical to SEQ ID NO: 57 (see attached record).

Accession P41911 teaches the Saccharomyces cerevisiae glycerol-3-phosphate dehydrogenase GPD2 having an amino acid sequence that is 100% identical to SEQ ID NO: 58 (see attached record).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention where the Saccharomyces cerevisiae host cell of WO2013003432 or WO2014018755 is genetically modified in its genome to have deletion of the genes encoding mitochondrial external NADH dehydrogenase NDE1 of Accession P40215, mitochondrial external NADH dehydrogenase NDE2 of Accession Q07500, mitochondrial glycerol-3-.



Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

14.	Claims 1, 3-5, 9, 12, and 14-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 and 14-17 of copending application 16316988 in view of WO2013/003432 (01/03/2013; IDS filed 06/19/2018), WO2012103261 (08/02/2012; IDS filed 06/19/2018), Yan et al. (BIORESOURCE TECHNOLOGY, vol. 156, 1 March 2014, pages 232-239; IDS filed 06/19/2018), WO2014018755 (01/30/2014; reference of record), WO2014004616 (01/03/2014; IDS filed on 06/19/2018), Accession P40215 (01-FEB-1995; reference of record), Accession Q07500 (12-DEC-2006; reference of record), Accession P32191 (01-OCT-1993; reference of record), Accession Q00055 (01-JUL-1993; reference of record), Accession P41911 (01-NOV-1995; reference of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

The claims and/or the specification of the copending application teach recombinant fungal host cell which is capable of producing a dicarboxylic acid and which comprises a nucleic acid sequence encoding a mutant polypeptide having malate dehydrogenase activity, wherein the host cell produces increased dicarboxylic acid.

	The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to genetically modify the genome of the recombinant fungal host cell of the copending application to have deletion of the genes encoding mitochondrial external NADH dehydrogenase NDE1 of Accession P40215, mitochondrial external NADH dehydrogenase NDE2 of Accession Q07500, mitochondrial glycerol-3-phosphate dehydrogenase GUT2 of Accession P32191, glycerol-3-phosphate dehydrogenase GPD1 of Accession Q00055, and glycerol-3-phosphate dehydrogenase GPD2 of Accession P41911 and disruptions of alcohol dehydrogenase genes taught by WO2013003432; and overexpress the genes encoding pyruvate carboxylase and malate 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

15.	No claims are allowed.

16	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652